923 F.2d 854
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.INTERNATIONAL RESOURCES, INC., Larry E. Smith, Plaintiffs-Appellees,v.NEW YORK LIFE INSURANCE COMPANY, Defendant-Appellant.
Nos. 90-5434, 90-6411.
United States Court of Appeals, Sixth Circuit.
Jan. 22, 1991.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and WELLFORD, Circuit Judges.
PER CURIAM.


1
While not disagreeing with the district court's judgment, we remand this case so that the district court may consider for the first time the facts of this case in light of FMC Corp. v. Holliday, 110 S.Ct. 2203 (1990), and Ingersoll-Rand v. McClendon, 498 U.S. ----, 111 S.Ct. 32 (1990).


2
Pending that resolution the temporary injunction entered by the district court shall remain in effect.